Motion of petitioner for leave to proceed in forma pau-*940peris granted. Petition for writ of certio-rari to the United States Court of Appeals for the Tenth Circuit granted limited to the following questions: (1) Does an appellate court have the authority to raise sua sponte a 28 U.S.C. § 2244(d) statute of limitations defense? (2) Does the State’s declaration before the district court that it “will not challenge, but [is] not conceding, the timeliness of Wood’s habeas petition,” amount to a deliberate waiver of any statute of limitations defense the State may have had?
Same case below, 403 Fed. Appx. 335.